JOINT MOTION TO DISMISS WRIT OF REVIEW
Now into Court, through undersigned counsel, come Jack L. Wilkinson, plaintiff-applicant, and Fireman’s Fund Insurance Company, defendant-respondent, who respectfully represent that:
*658I.
In Wilkinson v. Fireman’s Fund Insurance Company, et al., 3 Cir. 1974, 298 So.2d 915, the Court of Appeal, Third Circuit, amended the District Court judgment herein, as against Fireman’s Fund Insurance Company, by reducing the amount from $15,000 to $12,000.
II.
Rehearing was denied by the Court of Appeal, and plaintiff-applicant timely applied to this Honorable Court for a writ of review; said writ was granted by order of this Court on November 8, 1974, Wilkinson v. Fireman’s Fund Insurance Company, La., 302 So.2d 304; the record was lodged on November 14, 1974, and plaintiff-applicant’s brief was filed on November 25, 1974.
III.
Thereafter, Fireman’s Fund Insurance Company acquiesced in the judgment of the District Court and tendered the full amount, in principal, interest and costs, called for by the District Court judgment, thereby waiving the benefit of the $3,000 reduction called for in the judgment of the Court of Appeal; as this was all that plaintiff-applicant could recover, said tender was accepted and received on December 10, 1974.
IV.
Accordingly, the alleged error of the Court of Appeal, in reducing the District Court judgment by $3,000, was obviated, and the instant controversy was rendered moot.
Wherefore, joint-movers pray the issuance of an appropriate order decreeing the mootness of the instant controversy and recalling or dismissing the writ of review herein.
(s) Leonard Führer Leonard Führer
602 Murray Street Alexandria, Louisiana, 71301 Attorney for Plaintiff-Applicant
(s) Howard B. Gist, Jr. Howard B. Gist, Jr.
Post Office Box 1871 Alexandria, Louisiana 71301 Attorney for Defendant-Respondent
ORDER
Considering the joint motion of Jack L. Wilkinson and of Fireman’s Fund Insurance Company, and it appearing that Fireman’s Fund Insurance Company has acquiesced in the judgment of the District Court herein, thereby obviating the alleged error in the judgment of the Court of Appeal, Third Circuit, it is therefore
Ordered that the writ of review granted to Jack L. Wilkinson by order of this Court of November 8, 1974 be and it is hereby dismissed for the reason that the instant controversy is now moot.
Done and signed, at New Orleans, Louisiana, this 13 day of December, 1974.